Citation Nr: 1711079	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-07 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased disability rating for right knee degenerative joint disease, in excess of 20 percent prior to September 6, 2016; and 10 percent thereafter.

2.  Entitlement to an increased disability rating in excess of 20 percent for a lumbar spine disability to include lumbosacral spine intervertebral disc syndrome and degenerative arthritis. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to June 23, 2009.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1973 to February 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In his March 2011 VA Form 9, the Veteran requested the opportunity to testify at a hearing held before a Veterans Law Judge at the RO.  This hearing was scheduled for January 2016, but the Veteran failed to appear.  He has not requested to reschedule the hearing.  Thus, the Board finds that the request to testify at a hearing has been withdrawn.  See 38 C.F.R. §§ 20.700, 20.702(e), 20.704(e) (2016). 

In March 2016, the Board entered a remand in this case.  As records were obtained and a VA examination conducted, remand instructions are complete.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).

In a March 2011 rating decision, the RO granted a total disability rating based on individual unemployability due to service-connected disability (TDIU) effective from December 7, 2009.  

In an October 2016 rating decision, in regard to the right knee degenerative joint disease, the RO granted a separate evaluation for right knee limitation of extension, at 20 percent, effective September 6, 2016; and decreased the evaluation of right knee degenerative joint disease from 20 percent to 10 percent, effective September 6, 2016; the decision specified that this 20 to 10 percent change represents a change in the distribution of the benefits, but not a reduction in benefits, as there was an overall increase allowed.

The October 2016 decision also granted service connection for right lower extremity radiculopathy at 40 percent effective September 6, 2016 and left lower extremity radiculopathy at 10 percent effective September 6, 2016.

Finally, the October 2016 decision granted TDIU from June 23, 2009, which represents an earlier effective date grant.  The issue of entitlement to a TDIU prior to that date remains on appeal as a component of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

As the evidence of record indicates that the Veteran's lumbar spine symptoms are most closely associated with degenerative arthritis, that issue has been recharacterized on the title page.


FINDINGS OF FACT

1.  The service-connected right knee degenerative joint disease is established by x-ray findings and manifests with moderate instability prior to September 6, 2016; there is no evidence of severe instability.

2.  The service-connected right knee degenerative joint disease manifests with moderate instability and limitation of extension to 15 degrees after September 6, 2016; there is no evidence of severe instability or greater than 15 degrees of limitation of extension.

3.  The service-connected lumbar spine disability manifests with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, for the pendency of the appeal period.  There is no ankylosis, no incapacitating episodes, and no forward flexion 30 degrees or less, for the pendency of the appeal period.
4.  The Veteran's service-connected disabilities do not, and have not, rendered him unable to secure or follow a substantially gainful occupation prior to June 23, 2009.


CONCLUSIONS OF LAW

1.  Prior to September 6, 2016, in regard to the right knee degenerative joint disease disability, a 10 percent rating is warranted for arthritis established by x-ray findings, and a 20 percent rating is warranted for moderate instability; no higher rating is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§ 4.71a, DCs 5003, 5257.  

2.  After September 6, 2016, in regard to the right knee degenerative joint disease disability, a 20 percent rating is warranted for moderate instability and a 20 percent rating is warranted for extension limited to 15 degrees; no higher rating is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§ 4.71a, DCs 5257, 5261.  

3.  The criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§ 4.71a, DC 5242.  

4.  The criteria for referral of the issue of entitlement to total disability rating based on individual unemployability due to service-connected disability for extraschedular consideration have not been met prior to June 23, 2009.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

An October 2009 letter provided proper notice with regard to the increased rating claims, and a December 2009 letter provided proper notice with regard to the TDIU claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The United States Court of Appeals for Veterans Claims (Court) has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).

In this case, VA examinations were conducted in November 2009, June 2010, and September 2016.  These examinations also addressed functional limitations with regard to employability.  The Board finds the examination reports, when considered together, to be thorough and complete and sufficient upon which to base a decision with regard to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected disabilities under the appropriate diagnostic criteria and consider entitlement to TDIU.   

The Board notes that the September 2016 VA examination complies with Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016) (holding that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Knee Increased Rating

Legal Criteria

Under DC 5003, degenerative arthritis of the knee, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups, warrants a 10 percent evaluation; with the addition of occasional incapacitating exacerbations, a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a, DC 5003.

Under DC 5257, other knee impairment of recurrent subluxation or lateral instability, is rated as: severe (30 percent), moderate (20 percent), and slight (10 percent).

Under DC 5260, limitation of flexion of the knee is rated as: flexion limited to 15 degrees, (30 percent), flexion limited to 30 degrees, (20 percent), flexion limited to 45 degrees, (10 percent), flexion limited to 60 degrees, (0 percent). 

Under DC 5261, limitation of extension of the knee is rated as: extension limited to 45 degrees, (50 percent), extension limited to 30 degrees, (40 percent), extension limited to 20 degrees, (30 percent), extension limited to 15 degrees, (20 percent), extension limited to 10 degrees, (10 percent), extension limited to 5 degrees, (0 percent). 

By way of reference, normal range of motion for the knee is defined by VA as being from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2016).
Additional ratings are available for ankylosis (DC 5256), genu recurvatum, traumatic (5263), dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint (DC 5258), removal of semilunar cartilage (DC 5259).  There is no evidence that the Veteran's right knee arthritis manifested with ankylosis or genu recurvatum, traumatic.  Moreover, there is no evidence of dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or removal of semilunar cartilage.  The Veteran's other service-connected knee impairment, right tibia fibula fracture with residuals, which is not on appeal, is rated under DC 5262, for right tibia and fibula impairment, and DC 5275, for leg length discrepancy.  38 C.F.R. § 4.71a.

Facts

In a November 2009 VA examination, the Veteran stated it feels as though his right knee gives way once weekly.  He described having severe painful flare-ups approximately 5 times per month.  He reported in part pain and painful motion, weakness, swelling, fatigue, locking, and popping.  Upon examination of the right knee, there was no instability or swelling.  There was painful motion with mild evidence of weakness and atrophy, and evidence of crepitus and tenderness.  There was no evidence of decreased strength with ROM, fatigue, spasm, lack of endurance, or incoordination.  Moderate, right knee degenerative joint disease with a Deluca factor of 0 was noted.  The Veteran exhibited no evidence of decreased strength with range of motion.  He exhibited the following ranges of motion: flexion to 80 degrees, and extension to -10 degrees.  The VA examiner reported, following three repetitions, he exhibited no further limitations. The VA examiner reported he exhibited no knee laxity.  The McMurrays lateral and medial meniscus test was normal.

In a June 2010 VA examination, the Veteran reported his knee pain is currently at a level 9 on a daily basis precipitated by walking more than 50 feet and standing more than an hour.  He reports having flare ups of sharp pain twice a day that occur intermittently to a higher level.  He reports some giving out of the right knee and wearing a neoprene brace on the right knee to stabilize it.  Upon examination, the examiner noted moderate right knee degenerative joint disease.  The knees were palpated and there was no tenderness on palpation, swelling or redness or crepitus.  Both of the knees flex to 118 degrees, that is painful on the right side and not painful on the left.  Both of those ranges were repeated three times without further loss of range.  Extension of motion of the knees was 0 degrees bilaterally without pain or further loss of range. There was no ligament laxity to valgus and varus stress of the knees.  Lachman test was negative bilaterally; Drawer test was negative bilaterally; and McMurray's test was positive on the right knee.

In his March 2011 VA form 9, the Veteran wrote that he had been recommended for a total knee replacement by his VA doctor.  He also wrote that he had pain and instability in both legs from his back, such that he could not walk for more than 15 minutes.  There is no indication that the Veteran had a total knee replacement, despite the July 2011 doctor's recommendation of record.

In a September 2016 VA examination, the Veteran reported right knee pain, especially with prolonged walking.  No knee flare-ups were reported.  Right knee flexion was 15 to 135 degrees and extension was 135 to 15 degrees; pain was observed on flexion.  There was evidence of pain on weight-bearing, crepitus, and localized tenderness or pain on palpation of medial joint, moderate severity.  Left knee flexion readings were taken and were normal; there was no pain on weight bearing.  For the right knee, repetitive testing caused pain, fatigue, weakness, and lack of endurance.  Right knee flexion was 15 to 125 degrees, extension was 125 degrees to 15 degrees.  Left knee repetitive motion revealed normal results.  No ankylosis was found for either knee.  For the right knee, joint instability was noted; 1+ anterior instability, posterior instability, medial instability, and lateral instability were noted.  There was some right knee decreased muscle strength.

Analysis

In regard to his right knee degenerative joint disease, the Veteran is rated under DC 5257 for moderate instability at 20 percent prior to September 2016, and 10 percent for slight instability thereafter.  Starting September 2016, he is also rated at 20 percent for limitation of extension under DC 5260.

The November 2009 and June 2010 VA examinations show that no additional rating is warranted for limitation of flexion or extension under DCs 5260-61.  There is no evidence that extension is limited to 10 degrees, or that flexion is limited to 45 degrees to warrant a compensable rating.  Further, there is no indication of severe instability to warrant a higher rating under DC 5257.

During the September 2016 examination, there is no evidence to support an additional rating is warranted for limitation of flexion or greater than 20 percent for extension under DCs 5260-61.  There is no evidence that extension has been limited to more than 15 degrees.  Further, there is no indication of severe instability to warrant a higher rating under DC 5257.  

As the Veteran has been rated for moderate instability prior to September 2016, and there is no indication in the September 2016 VA examination of improved stability, the Board finds an increased rating for moderate instability warranted after September 2016.

All VA examinations of record show a diagnosis of moderate degenerative joint disease.  Under DC 5003, degenerative arthritis of the knee, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under Diagnostic Code 5003.  38 C.F.R. § 4.71a, DC 5003.  Pursuant to this regulation, prior to September 2016, when a compensable rating under DC 5260 for limitation of extension was granted, a 10 percent additional rating is warranted for degenerative arthritis.  See 38 C.F.R. § 4.71a, DC 5003.  

The Board recognizes that, under DeLuca v. Brown, 8 Vet. App. 202 (1995), VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the Diagnostic Codes.  "Functional loss" may occur as a result of weakness or pain on motion.  Here, pain on motion is consistently reported.  However, there is no evidence of a disability picture that is commensurate to a limitation of right knee flexion or extension to the extent necessary to establish entitlement to a higher disability rating.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5260 and 5261.  In this regard, the Board emphasizes that the ratings already contemplate painful motion for right knee arthritis prior to September 2016, and limitation of extension after September 2016.

Because the preponderance of the evidence supports a finding that the criteria for a 10 percent rating for the Veteran's right knee degenerative arthritis disability established by x-ray findings have been met prior to September 6, 2016, the appeal is granted for an additional rating of 10 percent prior to September 6, 2016.  38 C.F.R. § 4.71a, DC 5003.  

Because the preponderance of the evidence supports a finding that the criteria for a 20 percent rating for the Veteran's right knee degenerative arthritis disability for moderate instability is met after September 6, 2016, the appeal is granted for an increased rating to 20 percent after September 6, 2016.  38 C.F.R. § 4.71a, DC 5257.  

No higher rating under 38 C.F.R. § 4.71a is warranted for the pendency of this appeal.

Lower Back Increased Rating

Legal Criteria

The Veteran's lumbar spine disability is evaluated under DC 5242 for degenerative arthritis of the spine.  See 38 C.F.R. § 4.71a.

The general rating formula (with or without symptoms such as pain whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease is rated as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar (50 percent); 

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine (40 percent);

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine (30 percent);

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height (10 percent).

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees. The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 (2016).

The rating criteria for intervertebral disc syndrome are based on incapacitating episodes; VA examinations of record recorded no evidence of incapacitating episodes in this case.  38 C.F.R. § 4.71a.
Facts

The Veteran appeared for a VA examination in November 2009.  Lumbar degenerative disc disease was diagnosed with a Deluca factor of 0.  The Veteran complained of lower back pain, 6 out of 10, weakness, stiffness, fatigue, lack of endurance, occasional numbness or tingling, crepitus, and decreased range of motion.  He reported being able to walk one mile and after standing for 20 minutes having increased pain.  He reported severe flare-ups 4-5 times monthly with increased pain and weakness.  Upon examination, tenderness to lumbosacral spinous processes without guarding and painful motion was noted.  Flexion was 60 degrees without limitations following repetitive use.  Extension was 15 degrees without limitations following repetitive use.  Bilateral flexion and bilateral rotation were each 30 degrees.

The Veteran appeared for a June 2010 VA examination.  Lumbar degenerative disc disease was diagnosed.  The Veteran reported his back pain, radiating into the hips and legs, is continuous at a level 6 and mostly he experiences it if he sits more than half an hour, walks more than 50 feet or stands more than an hour.  Upon examination, the low back was tender to palpation.  Flexion of motion was painful at 50 degrees; that was repeated three times without further loss of range.  Extension of the spine was repeated three times to 12 degrees with pain.  There was no further loss of range of motion due to fatigability or lack of endurance.  Lateral bending of motion was painful at 15 degrees bilaterally without any further loss of range with three repetitions.  Rotation of the spine was 20 degrees bilaterally with some pain in the low back and no further loss of range, after three repetitions.  

The Veteran appeared for a September 2016 VA examination.  Degenerative arthritis of the spine was diagnosed.  The Veteran reported that back pain is present in the morning on initial back motion and persists throughout the day, increasing with lifting, carrying, bending, stooping, pushing or pulling, but does not flare up to requiring supine position or bedrest.  Initial range of motion testing was normal, although there was painful motion, pain on weight bearing, and bilateral paravertebral tenderness.  With repetitive testing, there was increased pain, fatigue, weakness and lack of endurance.  Forward flexion was 75 degrees, extension was 20 degrees, right lateral flexion was 20 degrees, left lateral flexion was 25 degrees, and bilateral lateral rotation was 30 degrees.  The Veteran had muscle spasm in his back after repetitive motion which resulted in abnormal gait or abnormal spinal contour.  The examiner noted less movement than normal due to ankylosis and adhesions, weakened movement due to muscle or peripheral nerve injury, disturbance of locomotion, interference with sitting, and interference with standing.  Later in the same report, the examiner noted no ankylosis of the spine.  The examiner found radiculopathy present with involvement of the sciatic nerve, with moderate symptoms in his right lower extremity and mild symptoms in his left lower extremity.

Analysis

Upon review of the evidence of record, there is no indication of sufficient evidence to warrant a higher rating for the Veteran's lumbar spine disability.  At no point was forward flexion of the thoracolumbar spine 30 degrees or less to warrant a 40 percent rating.  There is also no probative evidence of ankylosis or incapacitating episodes to warrant a higher rating.  The Board notes that the September 2016 examiner noted less movement than normal due in part to ankylosis, but later in the same report, the examiner noted no ankylosis of the spine.  As there is no evidence elsewhere in the record noting ankylosis of the spine, and the September 2016 examiner later in the same report finds no ankylosis of the spine, the Board finds the part of the September 2016 report noting ankylosis less probative.

While the September 2016 VA examination noted radiculopathy diagnosis, the AOJ granted additional, separate ratings for right and left lower extremity radiculopathy related to the Veteran's back condition in an October 2016 rating decision, effective September 6, 2016.  The right lower extremity radiculopathy was assigned a 40 percent evaluation for the sciatic nerve, based on moderately severe incomplete paralysis.  No greater rating is warranted, as the evidence does not show severe, with marked muscular atrophy incomplete paralysis.  The left lower extremity radiculopathy was assigned a 10 percent evaluation for the sciatic nerve, based on mild, incomplete paralysis.  No greater rating is warranted, as the evidence does not show moderate, incomplete paralysis.  38 C.F.R. § 4.124a, DC 8520.
The Board recognizes that, under DeLuca v. Brown, 8 Vet. App. 202 (1995), VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the Diagnostic Codes.  "Functional loss" may occur as a result of weakness or pain on motion.  Here, weakness, stiffness, fatigue, and lack of endurance are reported.  However, there is no evidence of a disability picture that is commensurate to a limitation of spinal flexion to the extent necessary to establish entitlement to a higher disability rating.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260 and 5261.  In this regard, the Board emphasizes that the 20 percent rating already contemplates the Veteran's symptoms which constitute functional loss.

The preponderance of the evidence supports a finding that the criteria for a 20 percent rating for the Veteran's lumbar spine disability are appropriate for the pendency of the appeal.  No higher rating under 38 C.F.R. § 4.71a is warranted for the pendency of this appeal.

Extraschedular Considerations

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The Board also notes that the record does not establish that the schedular criteria are inadequate to evaluate the Veteran's right knee disability and lumbar spine disability so as to warrant the assignment of a higher evaluation on an extra-schedular basis.  There is no showing that the Veteran's disabilities are manifested by symptomatology, to include right knee and low back pain and limitation of motion, and right knee instability, not contemplated by the rating criteria.  Accordingly, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a TDIU

Upon review of the record, the Board finds the preponderance of the probative and persuasive evidence is against the claim for a TDIU prior to June 23, 2009.

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Prior to June 23, 2009, the Veteran's combined evaluation is 60 percent, as such, he does not qualify for a schedular rating in regard to TDIU.  38 C.F.R. § 4.16(a) (2016).

As such, the Board considers whether referral for entitlement to benefits on an extraschedular basis may be appropriate.  In sum, the Board finds it is not, as at no point does the evidence show that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.

Prior to June 23, 2009, the Veteran was service-connected for right tibia fibula fracture with residuals; right knee degenerative joint disease; lumbar spine disability; status post fracture of the nose; hemorrhoids; cystic mass, status post elective vasectomy; and status post laceration near left eyebrow.

In his December 2009 application for TDIU, the Veteran reported he is unable to work due to his back problem.  He reported he became disabled in November 2008; his prior employment was mail processor.

A November 2009 letter from the Veteran's supervisor at the U.S. Postal Service stated that the Veteran, in the later part of his employment, began to have attendance related issues due to a FMLA related condition.  Paperwork in the claims file indicates the Veteran applied for FMLA in part for his back and knee disorders.  FMLA records dated 2008 indicate the Veteran would have to work intermittently or less than a full schedule as a result of right leg and low back conditions.  The supervisor stated that the Veteran has discussed with him that his medical condition was a contributing factor into his retirement.  In a November 2009 form, the Veteran's employer indicated there were no concessions made to the Veteran by reason of disability, and that he took early retirement.

In the November 2009 VA examination, the Veteran reported taking early retirement from the U.S. Post Office due to his service-connected back and knee conditions, as he had difficulty standing for long periods of time.  

In the June 2010 VA examination, the examiner opined that the condition of the right leg and spine would affect the Veteran's ability to secure or maintain substantially gainful employment because he is unable to stand for more than 20 minutes without incurring pain in these areas and he is unable to walk more than 50 feet before he has to sit down and rest and would not be able to fulfill his traditional occupational requirements at the post office.  

As reflected above, the evidence of record does not reflect that the Veteran's service-connected disabilities, namely his right knee and low back disabilities, prevented him for maintaining or obtaining substantial gainful employment prior to June 23, 2009.  The Veteran indicated in the November 2009 VA examination that he took early retirement due to his right knee and low back disabilities due to difficulty standing.  In the June 2010 VA examination, the examiner opined that the condition of the right leg and spine would affect the Veteran's ability to secure or maintain substantially gainful employment because he is unable to stand for more than 20 minutes without incurring pain in these areas and he is unable to walk more than 50 feet before he has to sit down and rest.  Although the Veteran may not have been able to continue the same job he held at the post office, there is no indication that the Veteran was unable to sustain gainful employment in a job that required less standing and walking.  Nor is there any evidence that the Veteran could not perform sedentary employment.  As such, the Board finds insufficient evidence that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities prior to June 23, 2009.

Therefore, the Board referral for TDIU prior to June 23, 2009 on an extraschedular basis is not appropriate as there is insufficient evidence to show that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities, to include his right knee and low back disabilities.
As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Prior to September 6, 2016, a 10 percent rating, but not greater, for right knee degenerative arthritis established by x-ray findings is granted.

After September 6, 2016, a 20 percent rating, but not higher, for moderate instability for the right knee is granted.

A rating higher than 20 percent for limitation of extension of the right knee after September 2016 is denied.

A rating higher than 20 percent for moderate instability of the right knee prior to September 2016 is denied.
An increased rating in excess of 20 percent for a lumbar spine disability to include lumbosacral spine intervertebral disc syndrome and degenerative arthritis is denied. 

Entitlement to a TDIU prior to June 23, 2009 is denied.




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


